Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s amendment filed on 10/05/2022, wherein claim 25 has been amended.
Claims 1-5, 8, 11, 14-18, 20, 21-23, 24, 25 are pending, and examined herein.
Applicant’s arguments have been considered, and found persuasive. Upon further consideration the rejection of claims 1-5, 8, 11, 14, 15, 16, 17, 18, 20, 21-23, 24, 25 under 35 U.S.C. 103 as being unpatentable over Wang et al. (WO2015/185012, used English Equivalent US 10,251,876 in the below rejection), in view of Ferguson et al. (Cancer Investigation, 19(3), 292-315, 2001, PTO-892 of record), and further in view of Morioka et al. (Clinical Cancer Research 2003, 1211-1217, PTO-892 of record) is herein withdrawn.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, 11, 14, 15, 16, 17, 18, 20, 21-23, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (WO2016/179123, PTO-1449 filed on 10/27/2022).
Chen et al. discloses a method of treating neoplastic diseases, solid tumors such as sarcoma comprising administering a compound AL3818 which is anlotinib, (see Scheme 1, page 2) or a salt thereof; or a pharmaceutical composition comprising a compound AL3818 and pharmaceutically acceptable excipients; or combining anlotinib with chemotherapy agents. See abstract; claims 19-20. It is taught chemotherapy agents can be platinum based agents such as cisplatin. See 21, 22. It is taught that AL3818 free base, its HCl salts will have 50%-100% in vivo tumor inhibition activities on various solid tumors cell lines which includes sarcoma cell lines. See page 15; Example 12, Example 13, Example 14. Tumor inhibition results using compound AL3818 for Saos-2 (sarcoma) cancer cell lines is given i.e IC50 values for Saos-2 (sarcoma) cancer cell lines using AL3818 is given. See Example 9, page 14, Table; Example 10. It is pointed out that Saos-2 (sarcoma) cells are osteosarcoma cells. Administration to nude mice with endometrial cancer AL3818 in an amount of 3 mg/kg is taught. See page 14, Example 11.
Chen et al. does not explicitly teach administering anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib to a patient suffering from osteosarcoma.
Chen et al. does not teach treating advanced and/or metastatic osteosarcoma comprising administering anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib to a subject suffering from osteosarcoma, wherein osteosarcoma is primary or secondary osteosarcoma, osteogenic osteosarcoma, or osteoblastic osteosarcoma, or metastatic osteosarcoma because 1) Chen et al. discloses a method of treating neoplastic diseases, solid tumors such as sarcoma comprising administering a compound AL3818 (which is anlotinib, see Scheme 1, page 2) or a salt thereof; or a pharmaceutical composition comprising a compound AL3818 and pharmaceutically acceptable excipients; or combining anlotinib with chemotherapy agents, 2)  Chen et al. teaches that tumor inhibition occurs using compound AL3818 for Saos-2 (sarcoma) cancer cell lines i.e IC50 values for Saos-2 (sarcoma) cancer cell lines using AL3818 is given. One of ordinary skill in the art would have been motivated to administer anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib to a subject suffering from osteosarcoma, wherein osteosarcoma is primary or secondary osteosarcoma, osteogenic osteosarcoma, or osteoblastic osteosarcoma, or metastatic osteosarcoma with reasonable expectation of success of treating osteosarcoma.
	Further, one of ordinary skill in the art would be motivated to administer anlotinib to a subject who have been treated with chemotherapy such as cisplatin and whose disease has progressed with reasonable expectation of success of treating osteosarcoma, or metastatic osteosarcoma because 1) Chen et al. discloses a method of treating neoplastic diseases, solid tumors such as sarcoma comprising administering a compound AL3818 (which is anlotinib, see Scheme 1, page 2) or a salt thereof; or a pharmaceutical composition comprising a compound AL3818 and pharmaceutically acceptable excipients; or combining with chemotherapy agents, 2)  Chen et al. teaches that tumor inhibition results using compound AL3818 for Saos-2 (sarcoma) cancer cell lines i.e IC50 values for Saos-2 (sarcoma) cancer cell lines using AL3818 is given.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib and a second therapeutic agent such as cisplatin simultaneously or sequentially to a subject suffering from osteosarcoma because Chen et al. teaches combining AL3818 (anlotinib) with chemotherapy agents such as cisplatin. One of ordinary skill in the art would have been motivated to administer anlotinib or a salt thereof such as hydrochloride salt or a pharmaceutical composition comprising anlotinib and a second therapeutic agent such as cisplatin to a subject suffering from osteosarcoma with reasonable expectation of success of treating osteosarcoma with at least additive therapeutic effect.
It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer anlotinib in an amount as in instant claim 1. The optimization of effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art. Further, Chen et al. provides IC50 values for Saos-2 (sarcoma) cancer cell lines using AL3818 (anlotinib); Chen et al. also teaches administration to nude mice with endometrial cancer AL3818 in an amount of 3 mg/kg.
Further, one of ordinary skill in the art would have been motivated to the particular treatment regimen as in instant claim 1 i.e administration is continued for 2 weeks and discontinued for 1 week because the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer anlotinib and cisplatin wherein the molar ratio of anlotinib to the molar ratio of cisplatin is as in instant claim 24. The optimization of effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer anlotinib and cisplatin wherein the effective amounts are as in instant claim 25. The optimization of effective amounts of known active agents to be administered, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.

Prior Art made of Record:
US 20170266188; PTO-1449; teaches tumors such as non-small cell lung cancer, glioblastoma, breast, head or neck, colon, gastric, or bladder cancer tumors; using EGFR inhibitor anlotinib;
CN 101809012: PTO-1449; Treating cancer with angiogenesis inhibitor; anlotinib taught; AU2008226666 for english;

CN 107970241;
WO 2008/112407, PTO-1449, instant compound, used for treating angiogenesis;
US 20170202828 or US 9,968,597 or 10,183,017 or US 20180235953: soft tissue sarcoma treatment;
US "20160326138"…….treating sarcoma, combination with cisplatin;
US 10,561,467; Use of quinoline derivatives for treating oesophageal squamous cell cancer. 
                      
Conclusion
No claims are allowed.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/27/202 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627